Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 25 July, 2022. Claims 1-21 are pending in the instant application. Claim 20 stands withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-19 and 21 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-19 and 21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 1 is vague and indefinite because the nature of the starting composition is not readily manifest. The claim simply references a cell sample. However, it is not clear if this refers to a cell lysate, cell culture supernatant, a combination of both, or some other sample type. Furthermore, the phrase “such as a cell supernatant” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to reference a sample comprising a cell supernatant would be remedial.
Regarding claim 6, the phrase “such as host cell proteins derived from the host cell” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to reference a composition comprising host cell proteins (HCPs) would be remedial.
Regarding claim 7, the phrase “preferably comprising SEQ ID NO.: 1” with respect to the HIV-1 Env glycoprotein renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to simply reference an HIV-1 gp140 clade C protein, or an HIV-1 gp140 clade C protein comprising SEQ ID NO.: 1, or something similar thereto as supported by the disclosure, would be remedial.
	Regarding claim 10, the phrase “preferably before subjecting this fraction to step iv” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to state the step is performed before the fractionation step of iv would be remedial.
	With respect to claim 11, the phrase “preferably comprising SEQ ID NO.: 2” with respect to the HIV-1 mosaic Env glycoprotein renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to simply reference an HIV-1 mosaic gp140 protein comprising SEQ ID NO.: 2, or something similar thereto as supported by the disclosure, would be remedial.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
	Claims 1-4 and 21 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claim 1 is directed toward a process of purifying a human immunodeficiency virus (HIV) envelope (Env) protein, comprising: a. obtaining a cell sample, such as a cell supernatant, comprising the HIV Env protein; b. adjusting the pH of the cell sample to 5.0 to thereby precipitate host cell proteins (HCPs) in the cell sample; c. removing the precipitated HCPs from the cell sample by depth filtration to obtain a filtrate comprising the HIV Env protein; and d. purifying the HIV Env protein in the filtrate by chromatography. Claim 2 requires the sample be incubated at pH 5, for 1-3 hours, to precipitate the HCPs.  Claim 3 requires applying the filtrate comprising the protein to ultrafiltration (UF) and diafiltration (DF) steps to obtain a retentate comprising the HIV Env protein and applying the retentate to a first column to purify the HIV Env protein. Claim 4 further defines the protein (HIV-1 gp140) and column utilized (multimode resin comprising hydrophobic interaction and cation exchange properties). Claim 21 simply requires a sample incubation at pH 5 for 3 hours. The claims are enabled for the purification methods set forth in Figs. 3 and 4. Appropriate amendment of the claim language to recapitulate these methods steps would be acceptable.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988).  Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is excessive and fails to set forth any specific chromatography purification procedures. The claims fail to identify the chromatography systems and purification protocols that were employed.
2)	The disclosure fails to provide adequate guidance about the starting material and structure of the Env that is being recovered. Berman et al. (1989) noted that HIV-1 gp41 quickly dissociates from gp120 when subjected to various purification strategies, particularly at low pH. This, it is not readily manifest if the purification process is directed toward recombinant modified soluble forms of the Env, multimeric configurations (e.g., dimers, trimers, etc.), or full-length Env.
3)	The disclosure fails to provide sufficient guidance pertaining to the purification scheme utilized. It was reported in the specification (see ¶ [0106] and [0107]) that it was difficult to filter harvests due to the high cell density and cell type of the recombinant host cells. Accordingly, the purification process requires an UF/DF step prior to going on the column (see ¶ [0106] and [0107]). The specification clearly notes that protein purification is an unpredictable undertaking (see ¶ [0109]).
4)	Protein purification employing multimodal resins is a complicated and unpredictable process (Zhao et al., 2009; Pinto et al., 2015; Zhang et al., 2016; Halan et al., 2019). Factors to consider include static and dynamic binding properties, adsorption kinetics, adsorption selectivity, and ligand design (see Fig. 2 (p. 75) of Zhang et al. (2016)) for a partial list of some mixed-mode stationary phases. Zhang and colleagues also stated that it is difficult to predict protein binding and desorption conditions of mixed-mode sorbents with multi-modal interactions. Pinto et al. (2015) also reported (see pp. 266-267) that “considering the multitude of interactions that can be promoted with the ligand and all the factors that govern the different selectivities, the optimization of the con-ditions to be employed may be a complex process, in which several studies are required.” Of particular importance is ligand selection (see Table 1, p. 269) The authors add that the mechanism of protein elution is complex and difficult to unravel. Zhao et al. (2009) emphasize the importance of ligand selection in mixed-mode chromatography. The authors note a suitable ligand should have at least one 	hydrophobic moiety and one ionic moiety. The hydrophobic moiety should be carefully chosen so as to achieve a sufficiently high capacity and a reasonable recovery. The pKa of the ionic moiety is essential for the performance of the ligand and should be estimated in ligand screening and design. A list of various ligands and their properties is provided in Table 1, p. 5. The authors also emphasize that there is no set method for the design of mixed-mode ligands for protein purification.
5)	The disclosure provides two working embodiments involving the purification of HIV-1 gp140 using mixed-mode chromatography (see Figs. 3 and 4). Detailed purification protocols were provided in this limited setting. Incorporation of the purification steps set forth in the two working examples would be acceptable.
	However, absent further guidance from the disclosure, the skilled artisan would reasonably conclude the full breadth of the patent protection desired is not enabled.

    PNG
    media_image1.png
    1235
    867
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    926
    936
    media_image2.png
    Greyscale


	Claim 5 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claim 5 is directed toward a process for purifying HIV-1 gp140 protein, comprising capturing the protein on a multimodal resin comprising hydrophobic interaction and cation exchange properties, and eluting a purified fraction from the multimodal resin, wherein the purity 2Application No.17/091,296Attorney Docket No. 004852.11775/156US3 Reply to Non-Final Office Action of October 6, 2021 of the HIV-1 gp140 protein is substantially increased as compared to the protein in the mixture when it is loaded on the multimodal resin. The claims are enabled for the purification methods set forth in Figs. 3 and 4. Appropriate amendment of the claim language to recapitulate these methods steps would be acceptable.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988).  Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is excessive and fails to set forth any specific chromatography purification procedures. The claims fail to identify the chromatography systems and purification protocols that were employed.
2)	The disclosure fails to provide adequate guidance about the starting material and structure of the Env that is being recovered. Berman et al. (1989) noted that HIV-1 gp41 quickly dissociates from gp120 when subjected to various purification strategies, particularly at low pH. This, it is not readily manifest if the purification process is directed toward recombinant modified soluble forms of the Env, multimeric configurations (e.g., dimers, trimers, etc.), or full-length Env.
3)	The disclosure fails to provide sufficient guidance pertaining to the purification scheme utilized. It was reported in the specification (see ¶ [0106] and [0107]) that it was difficult to filter harvests due to the high cell density and cell type of the recombinant host cells. Accordingly, the purification process requires an UF/DF step prior to going on the column (see ¶ [0106] and [0107]). The specification clearly notes that protein purification is an unpredictable undertaking (see ¶ [0109]).
4)	Protein purification employing multimodal resins is a complicated and unpredictable process (Zhao et al., 2009; Pinto et al., 2015; Zhang et al., 2016; Halan et al., 2019). Factors to consider include static and dynamic binding properties, adsorption kinetics, adsorption selectivity, and ligand design (see Fig. 2 (p. 75) of Zhang et al. (2016); presented supra) for a partial list of some mixed-mode stationary phases. Zhang and colleagues also stated that it is difficult to predict protein binding and desorption conditions of mixed-mode sorbents with multi-modal interactions. Pinto et al. (2015) also reported (see pp. 266-267) that “considering the multitude of interactions that can be promoted with the ligand and all the factors that govern the different selectivities, the optimization of the con-ditions to be employed may be a complex process, in which several studies are required.” Of particular importance is ligand selection (see Table 1, p. 269; presented supra). The authors add that the mechanism of protein elution is complex and difficult to unravel. Zhao et al. (2009) emphasize the importance of ligand selection in mixed-mode chromatography. The authors note a suitable ligand should have at least one 	hydrophobic moiety and one ionic moiety. The hydrophobic moiety should be carefully chosen so as to achieve a sufficiently high capacity and a reasonable recovery. The pKa of the ionic moiety is essential for the performance of the ligand and should be estimated in ligand screening and design. A list of various ligands and their properties is provided in Table 1, p. 5. The authors also emphasize that there is no set method for the design of mixed-mode ligands for protein purification.
5)	The disclosure provides two working embodiments involving the purification of HIV-1 gp140 using mixed-mode chromatography (see Figs. 3 and 4). Detailed purification protocols were provided in this limited setting. Incorporation of the purification steps set forth in the two working examples would be acceptable.
	However, absent further guidance from the disclosure, the skilled artisan would reasonably conclude the full breadth of the patent protection desired is not enabled.


	Claims 6-19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claim 6 is directed toward a process for purifying HIV-1 gp140 protein, comprising the steps of: i) providing a composition comprising HIV-1 gp140 protein and other, non-desired proteins, such as host cell proteins derived from the host cell in which HIV-1 gp140 protein is expressed; ii) capturing the HIV-1 gp140 protein on a multimodal resin comprising hydrophobic interaction and cation exchange properties, and eluting a purified fraction comprising the HIV-1 gp140 protein from the multimodal resin; iii) applying the purified fraction of step ii) to an anion exchange resin to bind the HIV-1 gp140 protein, and eluting a further purified fraction comprising the HIV-1 gp140 protein from the anion exchange resin; and iv) subjecting the further purified fraction of step iii) to a multimodal resin that has anion-exchange and hydrophobic functionalities, and eluting a further purified HIV-1 gp140 protein. Claim 7 references the purification of an HIV-1 gp140 clade C protein. Claim 8 states that HIV-1 gp140 protein binds to the multimodal resin in step ii) and is eluted later. Claim 9 requires a flow-through mode with respect to the multimodal resing. Claim 10 further requires the application of a purified fraction of HIV-1 gp140 protein of step iii) to an affinity medium resin, and eluting a further purified fraction comprising the HIV-1 gp140 protein from said resin, preferably before subjecting this fraction to step iv).  Claim 11 is directed toward the purification of an HIV-1 gp140 mosaic Env. Claim references an affinity medium resin that comprises ligand sulfate or dextran sulfate. Claim 13 involves Env binding to the affinity medium and eluation. Claim 14 requires the starting composition be produced by host cells in a bioreactor. Claim 15 specifies the bioreactor has a volume of between 1L to 20000L. Claim 16 requires a low pH treatment to remove HCPs before the start of the process. Claim 17 further subject the viral protein to a viral retentive filtration step. Claim further requires an ultrafiltration (UF) and diafiltration (DF) step and claim 19 subjects the purified Env protein to a final formulation step.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988).  Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is excessive and fails to set forth any specific chromatography purification procedures. The claims fail to identify the chromatography systems and purification protocols that were employed.
2)	The disclosure fails to provide adequate guidance about the starting material and structure of the Env that is being recovered. Berman et al. (1989) noted that HIV-1 gp41 quickly dissociates from gp120 when subjected to various purification strategies, particularly at low pH. This, it is not readily manifest if the purification process is directed toward recombinant modified soluble forms of the Env, multimeric configurations (e.g., dimers, trimers, etc.), or full-length Env.
3)	The disclosure fails to provide sufficient guidance pertaining to the purification scheme utilized. It was reported in the specification (see ¶ [0106] and [0107]) that it was difficult to filter harvests due to the high cell density and cell type of the recombinant host cells. Accordingly, the purification process requires an UF/DF step prior to going on the column (see ¶ [0106] and [0107]). The specification clearly notes that protein purification is an unpredictable undertaking (see ¶ [0109]).
4)	Protein purification employing multimodal resins is a complicated and unpredictable process (Zhao et al., 2009; Pinto et al., 2015; Zhang et al., 2016; Halan et al., 2019). Factors to consider include static and dynamic binding properties, adsorption kinetics, adsorption selectivity, and ligand design (see Fig. 2, p. 75; of Zhang et al. (2016); presented supra) for a partial list of some mixed-mode stationary phases. Zhang and colleagues also stated that it is difficult to predict protein binding and desorption conditions of mixed-mode sorbents with multi-modal interactions. Pinto et al. (2015) also reported (see pp. 266-267) that “considering the multitude of interactions that can be promoted with the ligand and all the factors that govern the different selectivities, the optimization of the con-ditions to be employed may be a complex process, in which several studies are required.” Of particular importance is ligand selection (see Table 1, p. 269; presented supra). The authors add that the mechanism of protein elution is complex and difficult to unravel. Zhao et al. (2009) emphasize the importance of ligand selection in mixed-mode chromatography. The authors note a suitable ligand should have at least one 	hydrophobic moiety and one ionic moiety. The hydrophobic moiety should be carefully chosen so as to achieve a sufficiently high capacity and a reasonable recovery. The pKa of the ionic moiety is essential for the performance of the ligand and should be estimated in ligand screening and design. A list of various ligands and their properties is provided in Table 1, p. 5. The authors also emphasize that there is no set method for the design of mixed-mode ligands for protein purification.
5)	The disclosure provides two working embodiments involving the purification of HIV-1 gp140 using mixed-mode chromatography (see Figs. 3 and 4). Detailed purification protocols were provided in this limited setting. Incorporation of the purification steps set forth in the two working examples would be acceptable.
	However, absent further guidance from the disclosure, the skilled artisan would reasonably conclude the full breadth of the patent protection desired is not enabled.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1-5 and 21 under 35 U.S.C. § 103 as being unpatentable over El Manyawi and Siegemund (U.S. Patent No. 10,144,774, B2, issued 04 December, 2018; hereinafter referred to as El Manyawi and Siegemund (2018)), in view of Potter and Byrne (U.S. Patent No. 10,526,583 B2, issued 07 January, 2020, and claiming priority to Prov. Appl. No. 62/020,315, filed 02 July, 2014; hereinafter referred to as “Potter and Byrne (2020)”) and Barouch et al. (U.S. Patent No. 10,137,191 B2, issued 27 November, 2018; hereinafter referred to as “Barouch et al. (2018)”), is hereby withdrawn in response to Applicant’s arguments.

The previous rejection of claims 6-19 under 35 U.S.C. § 103 as being unpatentable over El Manyawi and Siegemund (U.S. Patent No. 10,144,774, B2, issued 04 December, 2018; hereinafter referred to as El Manyawi and Siegemund (2018)), in view of Potter and Byrne (U.S. Patent No. 10,526,583 B2, issued 07 January, 2020, and claiming priority to Prov. Appl. No. 62/020,315, filed 02 July, 2014; hereinafter referred to as “Potter and Byrne (2020)”), Li and Wang (U.S. Pub. No. 2010/0297604 A1, published 25 November, 2010; hereinafter referred to as “Li and Wang (2010)”), and Barouch et al. (U.S. Patent No. 10,137,191 B2, issued 27 November, 2018; hereinafter referred to as “Barouch et al. (2018)”), is hereby withdrawn in response to Applicant’s arguments. 

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                            27 September, 2022